SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D UNDER THE SECURITIES EXCHANGE ACT OF 1934 Xueda Education Group (Name of Issuer) Ordinary Shares, par value $0.0001 per share (Title of Class of Securities) 98418W992 (CUSIP Number) Scott A. Arenare, Esq. Managing Director and General Counsel Warburg Pincus LLC 450 Lexington Avenue New York, New York 10017 (212) 878−0600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) Copy to: Maurice Hoo, Esq. Orrick, Herrington & Sutcliffe 43/F, Gloucester Tower, The Landmark 15 Queen's Road Central, Hong Kong +852-2218-9100 November 5, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedulebecause of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that sectionof the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 17 CUSIP No. 98418W992 1. Names of Reporting Persons. WP X Investments IV Ltd. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) ý 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Cayman Islands 7. Sole Voting Power 0 Number of Shares Beneficially Owned by Each Reporting Person With 8. Shared Voting Power 12,124,000* 9. Sole Dispositive Power 0 Shared Dispositive Power 12,124,000* Aggregate Amount Beneficially Owned by Each Reporting Person 12,124,000* Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (11) 8.8% Type of Reporting Person (See Instructions) CO * Such amount includes 1,000,000 American Depositary Shares ("ADS") of Xueda Education Group (the "Company").Each ADS represents two Ordinary Shares of the Company. Page 2 of 17 CUSIP No. 98418W992 1. Names of Reporting Persons. Warburg Pincus Private Equity X, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) ý 3. SEC Use Only 4. Source of Funds (See Instructions) N/A 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)o 6. Citizenship or Place of Organization Delaware 7. Sole Voting Power 0 Number of Shares Beneficially Owned by Each Reporting Person With 8. Shared Voting Power 11,748,156* 9. Sole Dispositive Power 0 Shared Dispositive Power 11,748,156* Aggregate Amount Beneficially Owned by Each Reporting Person 11,748,156* Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (11) 8.5% Type of Reporting Person (See Instructions) PN * Such amount includes 969,000 American Depositary Shares ("ADS") of Xueda Education Group (the "Company").Each ADS represents two Ordinary Shares of the Company. Page 3 of 17 CUSIP No. 98418W992 1. Names of Reporting Persons. Warburg Pincus X Partners, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) ý 3. SEC Use Only 4. Source of Funds (See Instructions) N/A 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Delaware 7. Sole Voting Power 0 Number of Shares Beneficially Owned by Each Reporting Person With 8. Shared Voting Power 375,844* 9. Sole Dispositive Power 0 Shared Dispositive Power 375,844* Aggregate Amount Beneficially Owned by Each Reporting Person 375,844* Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (11) Less than 1% Type of Reporting Person (See Instructions) PN * Such amount includes 31,000 American Depositary Shares ("ADS") of Xueda Education Group (the "Company").Each ADS represents two Ordinary Shares of the Company. Page 4 of 17 CUSIP No. 98418W992 1. Names of Reporting Persons. Warburg Pincus X, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) ý 3. SEC Use Only 4. Source of Funds (See Instructions) N/A 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Delaware 7. Sole Voting Power 0 Number of Shares Beneficially Owned by Each Reporting Person With 8. Shared Voting Power 12,124,000* 9. Sole Dispositive Power 0 Shared Dispositive Power 12,124,000* Aggregate Amount Beneficially Owned by Each Reporting Person 12,124,000* Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (11) 8.8% Type of Reporting Person (See Instructions) PN * Such amount includes 1,000,000 American Depositary Shares ("ADS") of Xueda Education Group (the "Company").Each ADS represents two Ordinary Shares of the Company. Page 5 of 17 CUSIP No. 98418W992 1. Names of Reporting Persons. Warburg Pincus X LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) ý 3. SEC Use Only 4. Source of Funds (See Instructions) N/A 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Delaware 7. Sole Voting Power 0 Number of
